COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bumgardner and Humphreys
Argued at Salem, Virginia


MARK TODD SHOWALTER
                                           MEMORANDUM OPINION * BY
v.    Record No. 2224-00-3                JUDGE ROBERT J. HUMPHREYS
                                              NOVEMBER 20, 2001
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF MONTGOMERY COUNTY
                         Ray W. Grubbs, Judge


            (Tracy Neyhart; Long, Long & Kellerman, P.C.,
            on brief), for appellant.

            Robert H. Anderson, III, Senior Assistant
            Attorney General (Randolph A. Beales,
            Attorney General, on brief), for appellee.


      Mark Todd Showalter appeals his convictions, after a bench

trial, for breaking and entering and attempted rape.     Showalter

contends that the trial court erred in ordering him to appear

without counsel during a pretrial hearing.

      Showalter was arrested for the charges at issue on July 21,

1998. 1   On July 22, 1998, Showalter signed a form requesting the


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
      1
       Showalter was also arrested on separate charges of
sodomy, attempted sodomy, two counts of rape, statutory
burglary, abduction with intent to defile, and attempted object
sexual penetration, involving a different victim. Many of the
pretrial proceedings addressed issues concerning both the
charges at issue, as well as these separate charges. However,
Showalter was arraigned and tried on the separate charges in a
appointment of counsel.   As a result, the court appointed

Christopher A. Tuck to represent him.   On September 28, 1998, Tuck

moved to withdraw as defense counsel, stating that Showalter had

refused to cooperate in his defense.    Consequently, William H.

Yongue, IV, was appointed as Showalter's new counsel.   On December

2, 1998, Eric P. Frith was appointed as co-counsel for Showalter.

     On February 4, 1999, Yongue filed a motion for substitute

counsel stating that Showalter had expressed dissatisfaction with

his services.   Then, in February of 1999, Showalter filed several

motions on his own behalf, informing the trial court of his

dissatisfaction with his attorneys' services and requesting the

appointment of new counsel.

     On March 12, 1999, the court conducted the preliminary

hearing on these charges.   At the beginning of the hearing, the

court denied Showalter's motion for new counsel on the basis that

it had granted Showalter's earlier request.   On September 22,

1999, Showalter filed a motion with the court requesting

permission to represent himself in both the current proceedings,

as well as the companion proceedings against him.   Showalter also

filed a number of documents pro se during the months of September

and October of 1999.




different proceeding. Showalter has filed a separate appeal
concerning his convictions in the companion proceeding. See
Showalter v. Commonwealth, Record No. 1718-00-3 (Memorandum
Opinion, this day decided).

                               - 2 -
     On October 14, 1999, Showalter wrote a letter to Yongue and

Frith informing them that he no longer wished for them to serve as

counsel in his case, and that they were "fired."       Showalter noted

in the letter "I will proceed, pro se defense, and you are

relieved completely from representing I [sic]."        On October 22,

1999, the court conducted a hearing on Showalter's motion to

proceed pro se.   Showalter and each of his attorneys were present

at the hearing.   During the hearing, Showalter again insisted that

he be allowed to proceed pro se.       However, after some discussion

with Showalter concerning the seriousness and complexity of the

charges, the trial court denied his motion to proceed pro se.

     Subsequently, on October 28, 1999, the trial judge had

Showalter brought before the court without notice to counsel,

who were not present.   The trial judge began by stating,

          Mr. Showalter, I had the Sheriff's
          Department bring you over just for a moment
          because I wanted to be absolutely sure that
          you understand how serious the charges are
          against you, and I understand that you do
          not want any attorney to represent you, I
          understand that. We went through that the
          other day.

           *       *      *        *        *      *        *

          But due to the complexity of the charges
          against you and the complications and
          expertise that is needed to adequately
          defend you, as I told you the other day, I
          feel like you need the help of an attorney.
          They're [sic] highly complex technical
          matters. I'm not going to force you to seek
          their advice. I am going to have them on
          stand-by and I will have them present in the
          Courtroom and I will have them available to

                               - 3 -
           you at all times between   now and your trial
           date, should you so wish   to, to use them and
           I can't suggest strongly   enough that you
           should, but I can't make   you do it and I'm
           not going to make you do   it.

In response, Showalter replied, "yes," but indicated that he

could not properly represent himself if he remained handcuffed.

The trial judge agreed to take Showalter's request to remove the

handcuffs under advisement.   Thereafter, Showalter acted pro se,

with stand-by counsel.

     On March 14, 2000, Showalter was tried on these charges.

At the beginning of the trial, Showalter informed the trial

judge that he had changed his mind and wished to have Frith

represent him and that he wished to proceed with a bench trial,

instead of a jury trial.   The matter proceeded as Showalter

requested, and he was ultimately convicted of the charges.

     On appeal, Showalter contends that the trial judge denied

him his Sixth Amendment right to counsel when he had Showalter

brought before the court, without counsel, on October 28, 1999.

Specifically, Showalter asserts that the trial court denied his

motion to represent himself during the October 22, 1999 pretrial

hearing.   Thus, he contends that the trial court violated his

right to counsel during the October 28, 1999 hearing by failing

to notify his counsel of record of the proceeding.

     We note that regardless of whether Showalter was properly

representing himself during the October 28, 1999 hearing, or

whether he was represented by counsel, he has failed to

                               - 4 -
demonstrate on appeal that either he, or his counsel, raised an

objection of this nature below.   Rule 5A:18 provides that "[n]o

ruling of the trial court . . . will be considered as a basis

for reversal unless the objection was stated together with the

grounds therefor at the time of the ruling . . . ."     See also

McQuinn v. Commonwealth, 20 Va. App. 753, 755, 460 S.E.2d 624,

626 (1995) (en banc).

           "The main purpose of requiring timely
           specific objections is to afford the trial
           court an opportunity to rule intelligently
           on the issues presented, thus avoiding
           unnecessary appeals and reversals. In
           addition, a specific, contemporaneous
           objection gives the opposing party the
           opportunity to meet the objection at that
           stage of the proceeding."

Ohree v. Commonwealth, 26 Va. App. 299, 307, 494 S.E.2d 484, 488

(1998) (quoting Weidman v. Babcock, 241 Va. 40, 44, 400 S.E.2d
164, 167 (1991)).   We have repeatedly stated that we will not

consider the merits of an argument made for the first time on

appeal.   See Jacques v. Commonwealth, 12 Va. App. 591, 593, 405
S.E.2d 630, 631 (1991).   Further, "we will not search the record

for errors in order to interpret the appellant's contention [on

appeal] and correct deficiencies in a brief."   Buchanan v.

Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992).     Thus,

this issue is not properly before this Court and is barred from

our consideration pursuant to Rule 5A:18.   See Rule 5A:18; see

also Cottrell v. Commonwealth, 12 Va. App. 570, 574, 405 S.E.2d



                               - 5 -
438, 441 (1991) (noting this procedural bar applies even to

defendant's constitutional claims).

        However, Rule 5A:18 provides for consideration of a ruling

by the trial court that was not properly objected to at trial

"for good cause shown or to enable the Court of Appeals to

attain the ends of justice."    "'The ends of justice exception is

narrow and is to be used sparingly'" when an error at trial is

"'clear, substantial and material.'"     Redman v. Commonwealth, 25
Va. App. 215, 220-21, 487 S.E.2d 269, 272 (1997) (quoting Brown

v. Commonwealth, 8 Va. App. 126, 132, 380 S.E.2d 8, 10-11

(1989)).    "In order to avail oneself of the exception, a

defendant must affirmatively show that a miscarriage of justice

has occurred, not that a miscarriage might have occurred."

Michaels v. Commonwealth, 32 Va. App. 601, 608, 529 S.E.2d 822,

826 (2000) (quoting Redman, 25 Va. App. at 221, 487 S.E.2d at

272).

        Our review of the record here reveals no such good cause or

miscarriage of justice under the circumstances of this case.

Thus, we decline to invoke the exception and affirm the

convictions.



                                                             Affirmed.




                                 - 6 -